CONLEY ROSE, P.C. / IBM (AUS)
4965 Preston Park Blvd, Suite 195E
Plano, TX 75093

In re Application of: Anupama Jagannathan et al.
Serial No.: 16/935119        
Filed: July 21, 2020
Docket: P201912030US01
Title: METHOD FOR PROACTIVE TROUBLE-SHOOTING OF PROVISIONING WORKFLOWS FOR EFFICIENT CLOUD OPERATIONS
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This decision is in response to the renewed petition filed 20 August 2021 under 37 CFR 1.59(b) to expunge information submitted under MPEP 724.02 or as part of an Information Disclosure Statement, filed 1 July 2020 and the decision mailed18 October 2021 holding a final decision in abeyance.  

 The petition is GRANTED – In - Part.

REVIEW OF FACTS

Applicant filed a petition requesting expungement of a document, “List of IBM Patents or Patent Applications Treated as Related”, included as a part of the Information Disclosure Statement as well as expungement of the entry of this document on the form 1449 of the IDS.  Alternatively, the petition requests if the entry on the form 1449 

cannot be expunged, the entire form be expunged in its entirety from the record.
The original petition, 22 June 2021, was dismissed in a decision submitted 15 July 2021.  A renewed petition was submitted 20 August 2021 and in response a decision holding the final decision in abeyance until examination is closed was provided, 18 October 2021.
The original request, petition dated 22 June 2021, is for relief under MPEP 724.02 Method of Submitting Trade Secret, Proprietary, and/or Protective Order Materials and  37 CFR 1.59(b). The renewed petition, dated 20 August 2021, requested relief under 37 CFR 1.59(b).  The decisions were made for relief under MPEP 724.05 Information Unintentionally Submitted In Application.  The Office apologizes for any inconvenience but as discussed below, relief cannot be granted under MPEP 724.02 and can only be granted in part under MPEP 724.05.


REGULATION AND PRACTICE

37 CFR 1.59(b) states:

 (b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g)  and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.




MPEP 724.05 (I) states:

I. Information Submitted under MPEP §724.02

A petition under 37 CFR 1.59(b) to expunge information submitted under MPEP § 724.02, or that should have been submitted under MPEP § 724.02 (as where proprietary information is submitted in an information disclosure statement but inadvertently not submitted in a sealed envelope as discussed in MPEP § 724.02) will be entertained only if the petition fee (37 CFR 1.17(g) ) is filed and the information has been found not to be material to patentability. If the information is found to be material to patentability, any petition to expunge the information will be denied. Any such petition to expunge information submitted under MPEP § 724.02 should be submitted at the time of filing the information under MPEP § 724.02 and directed to the Technology Center (TC) to which the application is assigned. Such petition must contain:

(A) a clear identification of the information to be expunged without disclosure of the details thereof; 
(B) a clear statement that the information to be expunged is trade secret material, proprietary material, and/or subject to a protective order, and that the information has not been otherwise made public;
(C) a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted;
(D) a statement that the petition to expunge is being submitted by, or on behalf of, the party in interest who originally submitted the information;
37 CFR 1.17(g)  for a petition under 37 CFR 1.59(b).
Any such petition to expunge should accompany the submission of the information and, in any event, must be submitted in sufficient time that it can be acted on prior to the mailing of a notice of allowability or a 
notice of abandonment for original and reissue applications, or prior to, or shortly after (i.e., in time to be addressed before the reexamination proceeding enters the reexamination certificate printing process), the mailing of a Notice of Intent to Issue Reexamination Certificate (NIRC) for reexamination proceedings. 

Timely submission of the petition is, accordingly, extremely important. If the petition does not accompany the information when it is initially submitted, the petition should be submitted while the application or reexamination is pending in the Technology Center (TC) and before it is transmitted to the Publishing Division. 
If a petition to expunge is not filed prior to the mailing of a notice of allowability or a notice of abandonment for original and reissue applications, or prior to, or shortly after (i.e., in time to be addressed before the reexamination proceeding enters the reexamination certificate printing process), the mailing of a NIRC for reexamination proceedings, any material then in the file will remain therein and be open to the public in accordance with 37 CFR 1.14.


MPEP 724.05 (II) states:

A petition to expunge information unintentionally submitted in an application (other than information forming part of the original disclosure) may be filed under 37 CFR 1.59(b), provided that: 


(B) it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted; 
(C) the information has not otherwise been made public; 
(D) there is a commitment on the part of the petitioner to retain such information for the period of any patent with regard to which such information is submitted; 
(E) it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and 
(F) the petition fee as set forth in 37 CFR 1.17(g) is included. 
A request to expunge information that has not been clearly identified as information that may be later subject to such a request by marking and placement in a separate sealed envelope or container shall be treated on a case-by-case basis. Applicants should note that unidentified information that is a trade secret, proprietary, or subject to a protective order that is submitted in an Information Disclosure Statement may inadvertently be placed in an Office prior art search file by the examiner due to the lack of such identification and may not be retrievable.

37 CFR 1.56(b) states:
(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or

(i) Opposing an argument of unpatentability relied on by the Office, or
(ii) Asserting an argument of patentability.


ANALYSIS AND DECISION

MPEP 724.05(I) details the requirement for expungement of information submitted under MPEP 724.02.  The petition must contain: 

(A) a clear identification of the information to be expunged without disclosure of the details thereof;
(B) a clear statement that the information to be expunged is trade secret material, proprietary material, and/or subject to a protective order, and that the information has not been otherwise made public;
(C) a commitment on the part of the petitioner to retain such information for the period of enforceability of any patent with regard to which such information is submitted; 
(D) a statement that the petition to expunge is being submitted by, or on behalf of, the party in interest who originally submitted the information;
(E) the fee as set forth in 37 CFR 1.17(g) for a petition under 37 CFR 1.59(b).

The initial petition clearly identifies the information to be expunged and discloses the details thereof.  Specifically, the entry on the form 1449 is identified as a “List of IBM Patents or Patent Applications Treated as Related” and the related application is identified as SN16/935,119.  Thus, the details of the entry on the form is identified and the petition identifies the related application number.


Further, the petition fails to include a clear statement that the information to be expunged is trade secret material, proprietary material, and/or subject to a protective order, and that the information has not been otherwise made public.

As the initial petition asserted that the document and the entry on the petition was submitted “in error” and no statement regarding a trade secret, proprietary material, or protective order was included, the response to this petition addressed the request under MPEP 724.05 (II) Information Unintentionally Submitted In Application. This decision dismissed the petition as it did not include a statement that failure to obtain a return of the material requested to be expunged would cause irreparable harm.  

The renewed petition submitted 20 August 2021 included such a statement. In addition, the renewed petition stated that the “information submitted was unintentionally submitted”.  The corresponding decision of 18 October 2021 held the decision in abeyance until prosecution is closed.  

A notice of allowability issued 28 October 2021 closing prosecution.  This decision is submitted in response to both the notice of allowability and the renewed petition.

The request to expunge the document entitled “List of IBM Patents or Patent Applications Treated as Related” is granted.  However, the request to expunge entry of a listing of this document on the form 1449 cannot be granted as this request amounts to a request to redact the Information Disclosure Statement and such relief is not provided for under 37 CFR 1.59.  

In order to obtain the desired relief of redacting the IDS or form 1449, it is suggested that a petition be filed under 37 CFR 1.182. Note however, that such a request may need to additionally address expungement of the initial and renewed petitions as well as copies of the form 1449 sent with the Office Action as they list information requested to be expunged and discloses the existence of document list itself. 

Accordingly, the petition is GRANTED In Part.  The document entitled a “List of IBM Patents or Patent Applications Treated as Related” will be expunged from the record but the IDS or Form 1449 itself will not be expunged or redacted.

Any inquiry concerning this decision should be directed to Gail Hayes at (571) 272-3591

/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100